Citation Nr: 0306007	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  

(The issue of service connection for a claimed cervical spine 
disorder will be the subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1957 to December 
1960 and from August 1962 to August 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 2000.  

The veteran subsequently testified at a videoconference 
hearing before the undersigned Veterans Law Judge in January 
2002.  

In April 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that the 
veteran be examined to determine the current nature and 
likely etiology of the claimed bilateral hearing loss.  The 
examination was conducted in February 2003 and that report is 
discussed hereinbelow.  

The Board is undertaking additional development on the issue 
of service connection for a claimed cervical spine disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this matter.  



FINDING OF FACT

The veteran is shown to have a current bilateral 
sensorineural hearing loss that as likely as not is the 
result of his exposure to acoustic trauma in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for sensorineural 
hearing loss where it is manifest to a degree of 10 percent 
or more within the first postservice year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran asserts that service connection for a bilateral 
hearing loss is warranted due to his exposure to noise during 
service.  

Specifically, the veteran reported that, during his active 
duty, he worked in a rock quarry where he ran an air drill 
and set of explosive charges.  The veteran further maintains 
that he attempted to reenlist in the reserves in the early 
1970's, but that he was turned down due to hearing loss.  

The veteran's DD Form 214 indicates that he served as a 
carpenter during his first period of service and as an 
airframe repairman during his second period of service.  The 
veteran's service medical records are negative for any 
complaints, findings or diagnosis of hearing loss.  

A private audiological examination report from September 1999 
noted the following pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
65
75
LEFT
0
5
30
65
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  

A January 2000 memorandum from a private doctor noted that 
the hearing test of September 1999 revealed evidence of a 
high frequency sensorineural hearing loss.  The memorandum 
also notes that the configuration of the veteran's hearing 
loss was very suggestive of noise induced hearing loss.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 2000.  Then, in January 2002, the 
veteran testified before the undersigned Veterans Law Judge.  

At both hearings, the veteran reported that he did not have 
ear protection during service when he was using rock hammers 
to drill holes or during blasting or when he was on the 
firing range.  

The veteran testified at both hearings that he was turned 
down for enlistment in the National Guard because of his 
hearing loss.  

In an April 2002 memorandum, the Board determined that 
additional development was necessary in this case prior to 
rendering a decision on the merits.  Specifically, the Board 
found that a VA audiological examination was necessary to 
determine the current nature and likely etiology of the 
veteran's claimed hearing loss.  The examination was 
conducted in February 2003.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
75
70
LEFT
0
5
30
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The examiner noted that the veteran passed a whisper test of 
hearing, bilaterally at the enlistment exam of December 1957.  
The examiner noted that the whispered voice test was a gross 
examination of hearing and was not frequency-specific and 
would not rule-out a high-frequency hearing loss.  The 
examiner further noted that the veteran passed additional 
whisper tests in May 1965 and July 1965.  

The examiner also reported that the separation examination of 
October 1960 indicated hearing within normal limits through 
8000 Hz for the right ear and was within normal limits 
through 4000 Hz with a mild loss noted at 8000 Hz in the left 
ear.

The diagnosis was that of precipitously sloping severe 
sensorineural hearing loss above 2000 Hz with excellent 
speech processing ability for the right ear and a steeply 
sloping mild to severe sensorineural hearing loss above 1.5 
Hz with good residual speech processing ability for the left 
ear.  The examiner indicated that the degree of hearing loss 
was consistent with a history of noise exposure.  

The examiner opined that it was likely that the history of 
unprotected military as well as unprotected occupational 
noise exposure had contributed to the current hearing loss.  

The medical evidence shows that the veteran has current a 
bilateral hearing disability under the provisions of 38 
C.F.R. § 3.385.  

In light of the veteran's credible statements regarding his 
noise exposure during service, and the VA examination report 
showing current bilateral sensorineural hearing loss that, at 
least in part, was due to noise exposure during service, the 
Board finds that the bilateral hearing loss is shown as 
likely as not to be due to noise exposure in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the bilateral hearing loss is warranted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  

Specifically, the RO provided a letter to the veteran in 
January 2001 as well as an October 2001 Supplemental 
Statement of the Case explaining the VCAA and affording the 
veteran an opportunity to submit additional evidence in 
support of his claim.  

Significantly, the veteran responded that he did not have 
additional evidence to submit.  

Moreover, in light of the favorable action taken hereinabove, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  




ORDER

Service connection for a bilateral hearing loss is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

